PER CURIAM.
The order revoking probation and imposing sentence in this cause is affirmed save for the five (5) year terms of imprisonment imposed for grand larceny and unlawful possession of burglary tools in circuit court case no. 77-27207. The latter sentences are reversed as it is undisputed that the appellant Raymond A. Pollock was never placed on probation for these offenses. Harris v. State, 378 So.2d 37 (Fla. 3d DCA 1979). The evidence presented below was otherwise more than sufficient to satisfy the conscience of the court that the defendant was in violation of his probation as charged; both direct and hearsay testimony, conced-edly admissible here, were presented below and both formed the basis for the revocation in this case. Brill v. State, 159 Fla. 682, 32 So.2d 607 (1947).
The order revoking probation and the sentences imposed thereon are affirmed, save for the five (5) year terms of imprisonment imposed for grand larceny and unlawful possession of burglary tools in circuit court case no. 77-27207, which sentence is hereby reversed.
Affirmed in part; reversed in part.